El Juez Asociado Sr. Hernández,
emitió la opinión del tribunal.
1. El presente es un recurso de apelación'interpuesto por Luis González contra, sentencia de la Corte de Distrito de Ponce, que por sentencia de once deoctubre, del año próximo pasado lp .impone, como convicto del delito contra natura, la pena de cinco años de presidio con trabajos forzados y las costas del juicio. . .
Alégase como fundamento del recurso la falta de prueba de la culpabilidad del apelante, por lo que la cuestión á discutir y-resolver en el présente caso es puramente de hecho.
Examinado y considerada detenidamente la exposición de hechos, tal cómo ha sido aprobada por el juez inferior, no éñco'ntramós'p'ru'eba alguna dé'que el apelante sea autor-res-ponsable del infámente delito contra natura. • - :
•El ■ único"éárgo que contra aquél existe, es la declaración del presunto ofendido, muchacho de once años de edad, que si no'es idiota, 'muestra signos de propensión al idiotismo. Esa ■declaración es en sí misma contradictoria y carece 'de 'fuerza legal para poder fundar en ella una convicción. '•
No importa que según reconocimiento facultativo, el refe-rido muchacho presentara en el borde anal una erupción cuya *35naturaleza no puede precisarse, y que el acusado padeciera flujo gonorreico, pues no aparece que ambos flujos fueran del mismo carácter, y debido el del muchacho á roce ó infección por parte del apelante, máxime dada la circunstancia de que el esfínter anal, dilatado y cónico del muchacho es caraterís-tico de la pederastía pasiva.
Falta prueba de la culpabilidad del acusado, y ante esa falta de prueba somos de opinión que procede revisar la sen-tencia apelada, debiendo el juez inferior proceder á la celebra-ción de un nuevo juicio ó dictar cualquier otra resolución arreg’lada á derecho.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MaeLeary y Wolf.